Title: To Alexander Hamilton from William Paterson, 20 April 1799
From: Patterson, William
To: Hamilton, Alexander


          
            Dear Sir,
            New Brunswick, 20th. of April, 1799.
          
          Mr. Wemyss, who lives about ten miles from this place, is a gentleman worthy of your notice. In 1766 he entered an ensign of a company in the 40th. British regiment of foot, and was afterwards a lieutenant and captain in the same regiment. In 1778 he was made a major, and in 1787 a Lt. Colo. of the 63 regiment. He was employed in this country during our revolution-war, and distinguished himself by his vigilance, activity, and skill. I am informed, that he was one of the best disciplinarians in the British army, and acted, while in the southern states, in the capacity of an adjutant-general. He is a Scotsman, sober, cautious, and sensible. I believe he would be an acquisition to our army, and with that view I take the liberty of recommending him to your attention. No doubt, some of the gentlemen of your city are well acquainted with him.
          I am, with great esteem, Yr. Obt. Hbe. Servt.
          
            Wm. Paterson
          
          Genl. Hamilton
        